         Case 4:20-cv-02078-MWB Document 6 Filed 11/10/20 Page 1 of 2




                              UNITED STATES DISTRICT COURT
                             MIDDLEDISTRICT OF PENNSYLVANIA


Donald J. Trump for President,               :
Inc., et.al.,                                :
              Plaintiffs,                    :
                                             :
               v.                            :      CASE NO. 4:20-CV-02078-MWB
                                             :
Kathy Boockvar, in her capacity as
Secretary Of the Commonwealth
of Pennsylvania, et.al.                      :
                                             :
               Defendants.           :

                                 ENTRY OF APPEARANCE

       Kindly enter the appearance of Virginia S. Scott, Esquire on behalf of Respondent Allegheny

County Board of Elections, only relative to the above-referenced matter.

                                                    Respectfully submitted,

Date: November 10, 2020                             /s/ Virginia Scott
                                                    Virginia Scott
                                                    Assistant County Solicitor
                                                    PA ID # 61647
                                                    ALLEGHENY COUNTY LAW DEPARTMENT
                                                    Firm No. 057
                                                    300 Fort Pitt Commons Building
                                                    445 Fort Pitt Boulevard
                                                    Pittsburgh, PA 15219
                                                    (412) 350-1173
                                                    vscott@alleghenycounty.us
         Case 4:20-cv-02078-MWB Document 6 Filed 11/10/20 Page 2 of 2




                                CERTIFICATE OF SERVICE


       I, Virginia S. Scott, Esq., hereby certify that, a true and correct copy of the foregoing Entry

of Appearance was served upon all counsel of record via the Court’s electronic filing system.



Date: November 10, 2020                               /s/ Virginia Scott
                                                      Virginia Scott
